 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROSS PEARSON
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                         CASE NO: 1:18-CR-00207-LJO-SKO
11
                          Plaintiff,                   ORDER EXTENDING TIME TO FILE RESPONSE
12                                                     TO MOTION FOR DISCOVERY AND
            v.
13                                                     INSPECTION
     LORENZO AMADOR, et al.,
14
                          Defendants
15

16

17          The United States’ unopposed motion for an extension of time to file a response to Lorenzo

18 Amador’s Motion for Discovery and Inspection, (Dkt. 174), is HEREBY GRANTED. The United States

19 shall file its response to Defendant Amador’s Motion for Discovery and Inspection by no later than May

20 13, 2019.

21

22
     IT IS SO ORDERED.
23

24 Dated:        May 7, 2019                                   /s/   Sheila K. Oberto            .
                                                     UNITED STATES MAGISTRATE JUDGE
25

26
27

28



30
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     [PROPOSED] ORDER EXTENDING TIME TO FILE
     RESPONSE TO MOTION FOR DISCOVERY AND
30   INSPECTION
